 



STOCK SUBSCRIPTION AGREEMENT

 

 

This Stock Subscription Agreement (the "Agreement") is made as of the date set
forth below, by and between Tryon Alpha, Inc., a Nevada corporation (the
"Company"), and Jonathan Patton ("Subscriber").

 

1. Subscription for Shares. (a) The Subscriber hereby subscribes for and agrees
to purchase 1,350,000 shares of the common stock, $.0001 par value per share
(the “Shares”), of the Company.

 

(b) Purchase Price and Other Consideration. In consideration for purchase of the
Shares hereby, the Subscriber:

 

(i) herewith tenders the price of $.0001 per Share, for an aggregate purchase
price of $135.00;

 

(ii) agrees to pay all costs and expenses of any kind or nature to be incurred
by the Company after the date hereof in connection with its operations generally
and specifically those costs and expenses the Corporation will incur in
connection with satisfying its reporting obligations under the Securities
Exchange Act of 1934, as amended,

 

(iii) agrees to actively engage in the identification of and negotiation with an
operating company with which this Corporation will merge or acquire; and

 

(iv) agrees not to seek any contribution of capital from any other stockholder
or affiliate of the Corporation with respect to any matter after payment is made
for the Quarterly Report on Form 10-Q for the period ended June 30, 2011.

 

2. Acknowledgements and Representations of Subscriber. Subscriber hereby
represents, warrants and acknowledges to the Company and agrees with the Company
as follows:

 

(a) Subscriber understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), or the securities
laws of any state (collectively, the "Securities Laws") and that the Shares that
will be issued/are being sold to the undersigned in reliance on exemptions from
the registration requirements under the Securities Laws and the undersigned's
representations and agreements contained herein.

 

(b) Subscriber understands that the Company in selling the Shares to the
undersigned in reliance on the exemptions from the registration requirements
under the Securities Laws is relying on the representations, warranties and
agreements made by the undersigned herein.

 

(c) Subscriber understands that the Shares are not freely transferable and that,
because the Company is a “shell company,” as such term is defined under the
Rules and Regulations promulgated under the Securities Act, and that, in the
opinion of the staff of the Securities and Exchange Commission, (i) in most, if
not all, cases, the resale of securities of such companies is restricted and
such securities can only be resold through registration under the Securities Act
and (ii) Rule 144 promulgated under the Securities Act is not available to
promoters or affiliates of shell companies or to their transferees unless and
until certain conditions are satisfied by the Corporation, which may never
occur.

 

(d) Subscriber is acquiring the Shares for the undersigned's own account, for
investment purposes only. Subscriber covenants and agrees with the Company that
he/she will not transfer, sell, assign, pledge, hypothecate, encumber or dispose
of all or any portion of the Shares nor any interest therein, other than in the
case of gifts of the Shares to family members or associates, which such
transactions should be coordinated with the Company and which may be subject to
the receipt by the Company of an opinion of counsel to the Subscriber to the
effect that the transaction is being consummated pursuant to an exemption from
registration under the Securities Act, other than pursuant to an effective
registration statement under the Securities Laws.



 

(e) Subscriber understands that the Shares and any securities issued in respect
of or exchange for the Shares, may bear one or all of the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE OFFER, ASSIGNMENT, PLEDGE, TRANSFER, OR
DISTRIBUTION THEREOF OR ANY INTEREST THEREIN. NO SUCH OFFER, ASSIGNMENT, PLEDGE,
TRANSFER OR DISTRIBUTION MAY BE AFFECTED UNLESS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RELATED THERETO OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN ITS SOLE DISCRETION, THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

Any legend required by the securities laws of any jurisdiction to the extent
such laws are applicable to the Shares represented by the certificate so
legended.

 

(f) Subscriber agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

 

(g) The Company shall not be required (i) to transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any Subscriber or other transferee
to whom such Shares shall have been so transferred.

 



 
 

 

(h) The Company may refuse to authorize any transfer by the undersigned of all
or a portion of the Shares if the proposed transferee does not make written
representations and agreements to the Company and the undersigned in form and
substance similar to those contained herein, or if any circumstances are present
which reasonably indicate that such transferee's representations are not
accurate.

 

(i) The undersigned understands and acknowledges that the Company is under no
obligation to prepare a registration statement for the sale of the Shares nor
does the undersigned have a right to include the Shares in any registration
statement that the Company may prepare in the future.

 

3. Indemnification. The undersigned acknowledges and understands that neither
the offer nor sale of the Shares is being registered under the Securities Act or
registered or qualified under any state securities laws and that the Company is
relying on exemptions from the registration provisions and/or qualification
provisions of Securities Laws in selling the Shares. In view thereof, the
undersigned agrees to indemnify and hold the Company, its officers, director,
agents, affiliates and each other person, if any, who controls the Company,
within the meaning of Section 15 of the Securities Act, and any other registered
owner of the securities of the Company, harmless from and against any and all
damages, losses, liabilities, costs and expenses (including all costs incurred
in prosecuting such rights and reasonable attorneys' fee), which it or they may
incur in investigating, preparing, or defending against any litigation commenced
or threatened, or any claim whatsoever, arising out of or based upon any false
representation or warranty made by the undersigned herein or in any other
documents provided by the undersigned to the Company or by reason of the failure
of the undersigned to fulfill any of the terms or conditions of this Agreement.

 

4. Miscellaneous Provisions.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without giving effect to principles of conflicts of law.

 

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement.

 

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(e) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company's successors and
assigns. The rights and obligations of Subscriber under this Agreement may only
be assigned with the prior written consent of the Company.

 

The parties have executed this Stock Subscription Agreement as of the 17th day
of August, 2011.

 

SUBSCRIBER:

 

JONATHAN PATTON

 

 

 _________________________

 

 

TRYON ALPHA, INC.

 

 

By: /s/ Mercer Cauley, President

Mercer Cauley, President

